United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.Y., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William H. Brawner, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 13-242
Issued: August 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 13, 2012 appellant filed a timely appeal from a May 14, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her claim for
an emotional condition. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On October 27, 2011 appellant, then a 58-year-old forest botanist, filed an occupational
disease claim alleging an emotional condition as a result of interference and lack of
communication by her supervisor and a coworker which prevented her from properly carrying
1

5 U.S.C. § 8101 et seq.

out her duties. She became aware of her condition and realized that it was causally related to her
employment on April 11, 2008. Appellant stopped work on February 1, 2010.
On November 22, 2011 OWCP asked appellant to submit additional factual and medical
information, including a detailed description of the employment factors or incidents that she
believed contributed to her claimed illness. It asked the employing establishment to provide
comments from a knowledgeable supervisor on the accuracy of the statements provided by
appellant and address whether she was able to perform the required duties.
In a December 3, 2011 statement, appellant indicated that her professional relationships
with coworker Kirsten Winter, a forest biologist, and Gloria Silva, a resource supervisor,
interfered with her duties. She alleged that she was harassed, discriminated against and retaliated
against. Ms. Winter allegedly submitted anonymous complaints to a hotline on October 12 and
November 28, 2007 regarding appellant’s falsification of time sheets, destruction of government
property, wasting federal funds, posting negative comments about appellant on a public server in
2008, casting appellant in a negative light in a 2005 e-mail to coworkers and excluding appellant
from e-mails to other biologists. Appellant was harassed when Lance Criley, a range
conservation officer, and Keith Fletcher, a ranger, were rude to her in e-mails and on the
telephone while Jeff Wells, a resources officer, refused to send her a requested item and told her
to straighten up or ship out and that she was incompetent. She asserted that Ms. Silva
improperly denied her reasonable accommodation to work from home and instructed her to
provide a complete medical history and records to support her request. Appellant alleged that
Ms. Silva improperly suspended her from September 8 to 10, 2010 after being accused of not
timely reporting a June 10, 2010 vehicle accident and giving false and inconsistent statements in
the resulting investigation. Ms. Silva required her to justify her projects to others during
meetings and never supported her in work-related conflicts which made appellant feel insulted
and embarrassed. She improperly received a “marginally successful” performance rating for
fiscal year 2008 and was erroneously placed on a performance improvement plan (PIP) in
May 2009.
Appellant submitted a grievance from May 2009. She asserted that the PIP was
improper, she was provided with poorly written performance standards and had disagreements
and was harassed by Ms. Winter. A November 20, 2007 hotline complaint alleged misconduct
by appellant, wasting federal funds and destroying government property. The anonymous caller
stated that appellant misrepresented her qualifications and did not have the skills or abilities
required by her position. A December 9, 2009 letter from the Office of the Inspector General
addressed a hotline complaint against appellant alleging that she could not perform a
measureable portion of her assigned duties as a botanist. Appellant submitted a statement dated
April 27, 2010 from Ms. Silva who noted that she could not approve appellant’s request to work
at home.
A November 12, 2008 performance evaluation asked appellant to pay attention to certain
aspects of her performance elements, including managing work assignments, time management,
good communication skills and timely attendance and to recognize positive aspects and
improvements made in response to direction. Ms. Silva noted that appellant interpreted her
inquiries about deadlines as harassment; however she noted monitoring accomplishments was a

2

supervisory function and a desire to successfully complete projects and meet targets. She further
noted that appellant showed a poor attitude in taking direction.
Appellant submitted a November 12, 2008 letter of instruction from Ms. Silva addressing
her submittal of incorrect time and attendance reports after written and verbal directions on these
matters. Ms. Silva asked appellant to submit her requests for compensatory time and overtime in
advance. A June 8, 2010 letter of instruction from Ms. Silva directed appellant to follow
instructions and obtain clarification if unclear and demonstrate respect in her communications.
Appellant submitted a May 1, 2009 PIP from Ms. Silva noting deficiencies in not delivering
completed assignments by deadlines, deficiencies in her knowledge of fuels management and
watershed restoration and deficiencies in teamwork and the ability to communicate criticism or
disagreement. Ms. Silva instituted the plan to elevate appellant’s performance to a successful
level which she believed was possible.
Appellant submitted a Family Medical Leave Act request prepared by Dr. Sara Epstein, a
Board-certified psychiatrist, who noted that appellant was depressed, her emotional condition
had deteriorated and she was unable to perform the functions of her position. Dr. Epstein opined
that appellant could return to work in October 2011 at a different work site. In a December 12,
2011 report, she diagnosed major depression, acute stress disorder, mixed personality traits and
Sjögren’s disease. Dr. Epstein opined that appellant’s workplace incidents were the source of
her depression and stress disorder. Other medical records noted appellant’s treatment for
physical conditions that included a degenerative right knee condition and for Sjögren’s
syndrome.
In January 28 and December 9, 2011 statements, appellant reiterated her allegations of
harassment, discrimination and retaliation by Ms. Silva, Ms. Winters and other coworkers. She
asserted that she was an outsider from New York and did not fit in because of cultural
differences and being Jewish. Appellant submitted an Equal Employment Opportunity (EEO)
complaint alleging discrimination, failure to accommodate her request to work at home, and
being unfairly accused of being insubordinate and not following instructions.
The employing establishment submitted a November 22, 2011 statement from Ms. Silva
who noted that on May 1, 2009 appellant was placed on a PIP. On May 14, 2009 appellant
grieved the PIP requesting that it be rescinded. On August 14, 2009 the forest supervisor denied
the grievance and on December 29, 2009 the employing establishment denied the grievance.
Ms. Silva listed adverse personnel actions including a three-day suspension on September 2,
2010 for failure to report a motor vehicle accident involving a government vehicle and a
December 15, 2010 a letter of reprimand for submission of inaccurate time and attendance
reports. She stated that appellant did not provide details of how work caused or aggravated an
emotional condition and she was not aware of any incident or exposure on April 8, 2008 that
would cause an emotional condition. On August 31, 2010 appellant noted being depressed and
stressed and indicated that her physician had thought she had not worked through the grief
process concerning her parents, eldercare and marital problems. Ms. Silva denied appellant’s
allegation that she refused to compel a coworker with whom she was having a communication
issue to join her in an alternate dispute resolution (ADR) process. The ADR process was for
improving personal relations not for resolving any EEO-type issue or incident. Ms. Silva stated
that there had been improvement in communication and the coworker was opposed, so she did

3

not mandate ADR participation. She denied that this discriminated or harassed appellant.
Ms. Silva noted that the work assigned to appellant was not more stressful than others; rather,
there were no other employees who solely performed botany work. She noted that appellant was
a permanent full-time employee on a maxiflex schedule with core hours of 10:00 a.m. to 2:00
p.m. with no overtime required.
In an undated statement, Ms. Silva noted that there was no finding of harassment or
discrimination in appellant’s EEO complaint. On November 12, 2008 she gave appellant a
marginal performance rating for the period October 1, 2007 to September 30, 2008. Appellant
was not rated as fully successful for the teamwork and partnership element. By mid-fiscal year
2009, her performance was in jeopardy of being not fully successful; so, in accordance with
employing establishment policy, she placed appellant on a PIP on May 1, 2009 to improve her
performance. Ms. Silva worked with appellant, meeting biweekly to make sure she had
opportunity to understand and perform the expected workload. On November 3, 2009 appellant
received a performance rating of “fully successful.” When appellant requested reasonable
accommodation, Ms. Silva did not ask for a complete medical record. Rather she informed
appellant that it was up to her to decide which medical documents she should include and that it
would be confidential. Regarding appellant’s allegation that Ms. Winter posted unsubstantiated
negative perceptions about appellant on a public server on July 1, 2008, Ms. Silva stated that
Ms. Winter wrote a “protocol for resources work” document. It was of a supervisory nature and
Ms. Silva requested that the document be removed and the matter was resolved. As to
appellant’s allegation that Ms. Winters excluded her from e-mails addressed to other biologists,
Ms. Silva stated that, due to the organizational structure and the number of biologists performing
botany work, not all work was coordinated with all other biologists. Ms. Silva denied that she
ever supported appellant or the botany program. She made recommendations that were in
accordance with policy and what was in the best interest of the forest and public. Ms. Silva
denied appellant’s allegation that from April to May 2010 Ms. Silva had informed District
Ranger Joan Friedlander that appellant discussed their differences of opinion with other
botanists. She stated that during a fungi study, appellant demonstrated inappropriate conduct in
her interaction with Ms. Friedlander and called into question Ms. Friedlander’s reputation and
judgment. As to the allegation that Ms. Winters submitted two anonymous complaints against
appellant in October 2007 and August 2008, Ms. Silva stated that the identity of the complainant
was not disclosed by the Office of the Inspector General hotline. She was notified about an
anonymous complaint regarding appellant and was directed to investigate the allegation and
report her findings. One of the allegations included falsification of timesheets which Ms. Silva
had already discovered. Ms. Silva denied any retaliation against appellant due to her EEO
complaint. Appellant’s 14-day suspension was reduced to 3 days. Ms. Silva indicated that the
EEO complaint was investigated and no harassment or discrimination was found. She stated that
the employer’s process for adverse action allowed a change in the penalty for mitigating factors
and appellant’s penalty was reduced to three days. Ms. Silva denied ostracizing appellant and
was unaware of any harassment or discrimination based on religion, ethnicity or being from
New York.
In an undated statement, Ms. Winters noted that she authorized notes regarding who
should review biological evaluations and assessments. These were personal notes in a password
protected file; however, the file became corrupted and was visible to other employing
establishment staff. As soon as Ms. Silva advised her of appellant’s concern regarding the
4

document, Ms. Winters removed it from the computer. She was responsible for overseeing the
forest wildlife, fish and botany programs and appellant was the primary contact and lead for
botany issues. Ms. Winters stated that much of her correspondence related to wildlife issues, so
appellant was not included on those e-mails. She was unaware of any cultural or religious issues
with appellant.
In an employing establishment decision dated December 29, 2009, appellant’s grievance
was denied. Her request that the PIP be rescinded was also denied as she did not prove she was
subjected to harassment. In an EEOC decision, appellant’s claims of harassment and
discrimination were denied.
In a decision dated May 14, 2012, OWCP denied appellant’s claim, finding that her
emotional condition did not arise in the performance of duty. It found that she did not establish
any compensable work factors.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.6 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.7 Personal perceptions alone are insufficient to establish an
2

George H. Clark, 56 ECAB 162 (2004).

3

28 ECAB 125 (1976).

4

See Robert W. Johns, 51 ECAB 137 (1999).

5

Supra note 3.

6

J.F., 59 ECAB 331 (2008).

7

M.D., 59 ECAB 211 (2007).

5

employment-related emotional condition.8 On the other hand the disability is not covered where
it results from such factors as an employee’s fear of a reduction-in-force or his or her frustration
from not being permitted to work in a particular environment or to hold a particular position.9
ANALYSIS
Appellant alleged harassment and discrimination by Ms. Winter and Ms. Silva. She
noted the denial of reasonable work accommodation, suspension, justification of projects, a
marginal performance rating, being placed on a PIP and Ms. Silva’s failure to support her in
work-related disagreements.
Appellant alleged harassment by Ms. Winter, Mr. Criley,
Mr. Fletcher and Mr. Wells. The Board must initially review whether the alleged incidents and
conditions of employment are established as compensable employment factors under the terms of
FECA. Appellant has not attributed her emotional condition to the regular or specially assigned
duties of her position as a forest botanist. Therefore, she has not alleged a compensable factor
under Cutler.10
Appellant’s allegations relate to administrative and personnel actions. In Thomas D.
McEuen,11 the Board held that an employee’s emotional reaction to administrative actions or
personnel matters taken by is not covered under FECA as such matters pertain to procedures and
requirements of the employer and do not bear a direct relation to the work required of the
employee. The Board noted, however, that coverage under FECA would attach if the factual
circumstances surrounding the administrative or personnel action established error or abuse by
the employing establishment superiors in dealing with the claimant. Absent evidence of such
error or abuse, the resulting emotional condition must be considered self-generated and not
employment generated. In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.12
Appellant asserted that Ms. Silva, a supervisor, improperly denied her request to work
from home and instructed her to provide complete medical records in support of her request.
The Board has found that an employee’s complaints concerning the manner in which a
supervisor performs her duties as a supervisor or the manner in which a supervisor exercises her
supervisory discretion fall, as a rule, outside the scope of coverage provided by FECA. This
principle recognizes that a supervisor or manager in general must be allowed to perform her
duties, that employees will at times dislike the actions taken, but that mere disagreement or
dislike of a supervisory or management action will not be actionable, absent evidence of error or

8

Roger Williams, 52 ECAB 468 (2001).

9

See supra note 3.

10

Supra note 3.

11

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

12

See Richard J. Dube, 42 ECAB 916, 920 (1991).

6

abuse.13 The Board notes that the assignment of work is an administrative function.14 The
manner in which a supervisor exercises his or her discretion falls outside the ambit of FECA.
Absent evidence of error or abuse, appellant’s mere disagreement or dislike of a managerial
action is not compensable.15 The Board finds that appellant has not offered sufficient evidence
to establish error or abuse regarding denying her request to work at home. Appellant presented
no corroborating evidence to support that the employer acted unreasonably. In an April 27, 2010
statement, Ms. Silva indicated that she could not approve appellant for work at home as there
was a process that must be implemented for approval. She further indicated that, when appellant
made her request, she informed appellant that it was up to her to decide which medical
documentation she should include to support her request. Appellant has not established
administrative error or abuse in this matter.
Appellant alleged that Ms. Silva improperly disciplined her including a suspension from
September 8 to 10, 2010 for not timely reporting a June 10, 2010 vehicle accident and giving
false and inconsistent statements in the resulting investigation. The evidence does not support
that the employer or Ms. Silva acted unreasonably in response to appellant’s failure to report a
motor vehicle accident involving a government-owned vehicle. Appellant also contended that a
December 15, 2010 letter of reprimand for inaccurate time and attendance reports was improper.
Allegations that the employing establishment engaged in improper disciplinary actions, relate to
administrative or personnel matters, unrelated to her regular or specially assigned work duties.16
Although the handling of disciplinary actions and evaluations are generally related to the
employment, they are administrative functions of the employer, and not duties of the employee.17
The record reveals that, prior to being issued the letter of reprimand for submission of inaccurate
time and attendance reports, Ms. Silva issued a November 12, 2008 letter of instruction
addressing appellant’s continued submittal of incorrect time and attendance reports following
written and verbal directions. The evidence does not support that Ms. Silva acted unreasonable
issuing a letter of reprimand for submission of inaccurate time and attendance reports.18
Appellant presented no corroborating evidence that the employing establishment acted
unreasonably in this matter and her unsupported assertion that Ms. Silva was disciplining her as a
way to harass her is insufficient to meet appellant’s burden of proof. Thus she has not
established administrative error or abuse in the performance of these actions and therefore they
are not compensable under FECA.
13

See Marguerite J. Toland, 52 ECAB 294 (2001).

14

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

15

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt Jr., 56 ECAB 117 (2004) (allegations
such as improperly assigned work duties, which relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties do not fall within the coverage of FECA).
16

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
17

Id.

18

Although Ms. Silva indicated that the original 14-day suspension was reduced to 3 days for mitigating factors,
this does not establish that the suspension was in error. See C.T., Docket No. 08-2160 (issued May 7, 2009) (the
mere fact that a personnel action is later modified or rescinded does not, in and of itself, establish error or abuse).

7

Appellant asserted that Ms. Silva required appellant to justify her projects to others
during meetings and never supported her in any work-related conflicts or disagreements. As
noted, an employee’s complaints concerning the manner in which a supervisor performs her
duties as a supervisor or the manner in which a supervisor exercises her supervisory discretion
generally fall outside the scope of coverage provided by FECA and that, absent evidence of error
or abuse, mere disagreement or dislike of a managerial action is not compensable.19 The Board
finds that appellant has not offered sufficient evidence to establish error or abuse. Ms. Silva
noted that it was not true that she never supported appellant or the botany program. She
indicated that she made recommendations that were in accordance with policy and what was in
the best interest of the forest and public. Ms. Silva acknowledged that she disagreed with
appellant at times but contended that she would not say anything embarrassing or insulting about
appellant’s opinion. Appellant presented no corroborating evidence to support that Ms. Silva or
the employer acted unreasonably in this regard.
Appellant alleges that she improperly received a “marginally successful” performance
rating for 2008 and was erroneously placed on a PIP in May 2009. Although the handling of
evaluations, the assignment of work duties, and the monitoring of activities at work are generally
related to the employment, they are administrative functions of the employer, and not duties of
the employee.20 The evidence is insufficient to establish that the employing establishment erred
or acted abusively in this matter. Ms. Silva indicated that on November 12, 2008 she gave
appellant a performance evaluation of marginal for the period October 1, 2007 and
September 30, 2008 noting appellant’s teamwork and partnership element was not fully
successful. She noted that by mid-fiscal year 2009 it was apparent that appellant’s performance
was in jeopardy of being not fully successful and, in accordance with employing establishment
policy, she placed appellant on a PIP to improve her performance by the end of the rating period.
Ms. Silva worked with appellant meeting biweekly and, by the end of the rating period, appellant
merited a fully successful rating. The Board finds that Ms. Silva acted reasonably in these
administrative matters. Ms. Silva provided a reasonable explanation for her actions and
appellant has not provided evidence to substantiate such actions were in error, abusive or
unreasonable in nature. Appellant has not established administrative error or abuse in the
performance of these actions and therefore they are not compensable under FECA.
Appellant also alleges that she was harassed, discriminated against and retaliated against
by Ms. Silva, Ms. Winter and others such as Mr. Criley, Mr. Fletcher and Mr. Wells. To the
extent that incidents alleged as constituting harassment or a hostile environment by a supervisor
are established as occurring and arising from appellant’s performance of her regular duties, these
could constitute employment factors.21 However, for harassment to give rise to a compensable
disability under FECA, there must be evidence that harassment did in fact occur. Mere

19

See supra note 13.

20

See supra note 16.

21

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

8

perceptions of harassment are not compensable under FECA.22 The evidence does not support
the claim for harassment.
The record does not support appellant’s allegation that she was harassed or subject to
retaliation. Ms. Silva denied ostracizing appellant and she was unaware of any harassment or
discrimination of appellant based on religion, ethnicity or being from New York. With regard to
appellant’s allegation that Ms. Silva retaliated against her, Ms. Silva denied any retaliation for
filing an EEO complaint and appellant has not submitted sufficient evidence to corroborate her
assertions. She also noted that there was a finding of no harassment or discrimination in the
EEO matter. Regarding appellant’s request to work at home, as noted, Ms. Silva provided a
reasonable explanation for her course of action on this matter. Likewise, in regard to the
disciplinary matters such as appellant’s suspension and letter of reprimand, the evidence does not
establish that Ms. Silva or the employer acted unreasonably and appellant has not otherwise
submitted sufficient evidence to establish that these matters constituted harassment. Ms. Silva
also denied appellant’s allegation that she failed to support appellant. She indicated that she
supported appellant and the botany program but further advised that she made recommendations
that were in accordance with policy and what is in the best interest of the employing
establishment and the public. Appellant has not established allegations of harassment regarding
Ms. Silva.
With regard to appellant’s allegations that Ms. Winter discriminated and retaliated
against her by submitting anonymous complaints on a hotline on October 12 and November 28,
2007, appellant provided no evidence to establish that Ms. Winter filed these complaints or that
the complaints were improper. The record reveals that two complaints were filed in 2007 but the
complainant was listed as “confidential.” Regarding appellant’s allegation that Ms. Winter
posted negative comments about her on a public server in 2008, Ms. Winters noted that she
wrote up personal notes regarding reviewing biological evaluations and biological assessments in
a password protected file but the file became corrupted and was visible by other employing
establishment staff. She indicated that as soon as she was advised of appellant’s concern, she
removed it from the computer. Ms. Winter further noted that she did not disparately exclude
appellant from e-mails to other biologists but explained that, while appellant was the primary
contact and lead for botany issues, much of Ms. Winter’s correspondence pertained to wildlife
issues such that appellant was not included on e-mails regarding wildlife. She further indicated
that she was unaware of any issues related to alleged cultural or religious differences with
appellant. The evidence is insufficient to show that appellant was singled out or treated
disparately with regard to her claim of harassment by Ms. Winter. Appellant has not established
a compensable factor of employment in this regard.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.23

22

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
23

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

9

On appeal, appellant’s counsel submitted a brief reiterating appellant’s allegations,
asserting that she has established error or abuse on the part of the employing establishment. The
Board has reviewed the entire case record and all the documents appellant submitted in support
of her claim for an emotional condition as well as the employer’s response. As explained above,
the Board finds that appellant has not established her claim for an emotional condition as she has
not attributed her claimed condition to any compensable employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

